DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 18 June 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

3.	Claims 21-23 are objected to because of the following informality:

Appropriate correction is required.
Claims 22-23 are objected to because they depend on claim 21.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2016/0093668 A1).
	Referring to Figs. 2A, 5I, 5K and paragraphs [0032] to [0063], Lu et al. disclose a semiconductor device structure that includes a memory device formed on a metallization stack having one or more patterned metal layers (216bl, 216bm) in a logic area and a memory area as shown in Fig. 2A, the memory device includes a bottom electrode (212), a bottom electrode contact (214), a top electrode (204), and a magnetic tunnel junction (202) disposed between the top electrode (204) and the bottom electrode (212) as shown in Fig.2A, a first level logic metal layer (530cl) coupled to a patterned metal layer (216bl) of the one or more patterned metal layers in the logic area 
	These are all the limitations as set forth in claim 15 of the claimed invention.
	Regarding claim 16, a distance between the one or more patterned metal layers (216bl) in the logic area and the first level logic metal layer (530cl) is smaller than the distance between the one or more patterned metal layers (216bm) in the memory area and the first level memory metal layer (560tm) as shown in Figs. 2A, 5I, 5K.

6.	Claims 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2017/0092693 A1).
	Referring to Fig. 1a and paragraphs [0013] to [0053], Tan et al. disclose a semiconductor device structure that includes a memory device (storage element – 160) formed on a metallization stack having one or more patterned metal layers (S/D contacts – 131) in a logic area (110b) and a memory area (110a), the memory device (160) including a bottom electrode (162), a bottom electrode contact (metal line – 135), a top electrode (166), and a magnetic tunnel junction (164) disposed between the top electrode (166) and the bottom electrode (162), a first level logic metal layer (metal line – 175) coupled to a patterned metal layer (131) of the one or more patterned metal layers (131) in the logic area (110b), and a first level memory metal layer (metal line – 185) formed above the first level logic metal layer (175) and coupled to the top electrode (166) of the memory device (160).


	Regarding claim 16, a distance between the one or more patterned metal layers (131) in the logic area (110b) and the first level logic metal layer (175) is smaller than the distance between the one or more patterned metal layers (131) in the memory area (110a) and the first level memory metal layer (185) as shown in Fig. 1a.
	Regarding 18, the bottom electrode contact (135) includes a height of at least 50 nanometers (i.e. 85-100 nm) as indicated in paragraph [0036].
	Regarding claim 19, Tan et al. further disclose a second level logic metal layer (185) coupled to the first level logic metal layer (175), and a second level memory metal layer (metal line – 195) coupled to the first level memory metal layer (185) as shown in Fig. 1a.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2016/0093668 A1) as applied to claim 15 above.
As shown above Lu et al. anticipate claim 15 of the claimed invention.  Lu et al. further disclose dielectric cap layers (210) with the lowermost dielectric cap layer (210) directly contacting the metallization stack as shown in Fig. 2A and as indicated in paragraphs [0034] to [0037], which are further limitations to claim 15 as set forth in claim 17.  However, Lu et al. do not expressly teach or suggest that their dielectric cap layer has a thickness of at least 50 nm, which is also a further limitation to claim 15 as set forth in claim 17.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device structure of Lu et al. in order to use dielectric cap layers having a thickness of at least 50 nm through routine experimentation to discover the workable dielectric cap layer thickness range for the semiconductor device structure of Lu et al. [see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].  In paragraph [0031], Lu et al. recognize that their embodiments should not be limited by dimensional requirements.

Allowable Subject Matter

9.	Claims 9-14 are allowed.

10.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of claims 15, 19.


12.	The following is a statement of reasons for the indication of allowable subject matter:
Claims 9-14 include the claim requirement of the first level memory metal layer being formed above the first level logic metal layer in combination with the claim requirement of the first level memory metal layer coupled to a top electrode of the at least one memory device and the first level logic metal layer, which is not taught nor suggested by the prior of record when further combined with the other claim limitations; and
Claims 20-23 include the claim requirement of the first level memory metal layer being formed above the first level logic metal layer in combination with the claim requirement of a distance between the first level logic metal layer and the second level logic metal layer being greater than a distance between the first level memory metal layer and the second level logic metal layer, which is not taught nor suggested by the prior of record when further combined with the other claim limitations.

Response to Arguments

13.	Applicant's arguments filed on 18 June 2021 regarding the above prior rat rejections of claims 15-19 have been fully considered but they are not persuasive.
.

Conclusion

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws